DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/20, 5/21/20 & 7/22/20 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2018/0005597).
	With respect to claim 1,
	Figure 1 of Kumar discloses an electronic circuit comprising: 

a second driver (110) including transistors coupled in series and transmitting data at a communication speed lower than the communication speed of the first drivers (see Figure 4 for details – where 110 is low speed), 
wherein the number of the first drivers operating in parallel is sufficient for output impedance of the first drivers to meet a predetermined standard through application of an electrical potential to bodies of the transistors of the first drivers (see Bulk Protect of Figure 7), the electrical potential causing an output level of the second driver to meet a predetermined standard (see Figures 2-4 and 7).
With respect to claim 3,
Kumar further teaches wherein the first drivers and the second driver transmit signals complying with data communication by MIPI C-PHY (Paragraph 17).  
With respect to claim 4,
Kumar further teaches wherein the first drivers and the second driver transmit signals complying with data communication by MIPI D-PHY (Paragraph 17).  
With respect to claim 5,
Figure 1 of Kumar discloses an electronic apparatus (100) comprising the electronic circuit according to claim 1.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JANY RICHARDSON/           Primary Examiner, Art Unit 2844